DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that Groups I-III are not distinct.  This is found persuasive and the restriction requirement between Groups I-III is withdrawn.
Applicant’s election of Species B (Figs. 3-4) in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 3, 8, 10, 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  At least claim 1 refers to a second compressor which receives refrigerant gas from the flash chamber; Fig. 3 shows such compressor is labeled as element 18. However, the specifications refer to compressor 18 as a first compressor (see at least par. 26). Similarly, claim 14 refers to a first evaporator receiving refrigerant liquid from the high-stage capillary, but claim 4 recites a second evaporator for receiving refrigerant liquid from the high-stage capillary.
Accordingly, Applicant is advised to either amend the claims or the drawings such that all labels of first/second (e.g. compressors, heat exchangers, evaporators, or capillaries), etc… are consistent with 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 9, 12-13, 16-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 recite that the first and second compressors are high and low stage compressors. The terms “high/low” in claims 5-6 is a relative term which renders the claim indefinite. The terms “high/low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Indeed, the first and second compressors are referred to as mid-stage and low-stage (see par. 29; but the specific structural differences between a low-stage, mid-stage and high-stage compressor is not defined. Claims 9, 12-13, 16-17 are similarly rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9, 12, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 4435962) in view of Jaster (US 4918942).
Regarding claim 1,
Referring to Fig. 2, Mochizuki teaches a refrigeration system comprising: a first compressor 1; a second compressor 2; a condenser 3 for receiving a refrigerant gas from at least one of the first compressor and the second compressor (see col 3, lines 52-55) and condensing the refrigerant gas to a refrigerant liquid (see col 3, lines 52-56); a flash chamber 6, 6a for receiving a mixture of the refrigerant gas and the refrigerant liquid (e.g. from evaporator 5, see col 3, lines 59-63), wherein the flash chamber separates the refrigerant gas from the refrigerant liquid (see col 3, lines 63-66) and provides the refrigerant gas to the second compressor (see col 4, lines 2-5); and an evaporator 7 for receiving the refrigerant liquid from the flash tank and evaporating the liquid to form the refrigerant gas that is supplied to the first compressor.
Mochizuki does not teach a high-stage first capillary (e.g. a heat exchanger) for receiving the refrigerant liquid from the condenser, a low-stage second capillary (e.g. a heat exchanger) for receiving the refrigerant liquid from the flash chamber, and wherein the evaporator 7 receives the refrigerant liquid from the second capillary. 
Referring to Fig. 4, Jaster, directed to a refrigeration system with dual evaporators, teaches 

Jaster teaches that said capillaries may subcool refrigerating flowing therethrough which increases the cooling capacity per unit mass flow rate in a system thereby increasing system efficiency (see col 1, lines 25-31, col 4, lines 9-13, col 5, lines 33-41). 
Accordingly, It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mochizuki by Jaster to comprise a high-stage first capillary for receiving the refrigerant liquid from the condenser, a low-stage second capillary for receiving the refrigerant liquid from the flash chamber, and wherein the evaporator 7 receives the refrigerant liquid from the second capillary, with the motivation of subcooling a refrigerant flowing therethrough and thereby increasing the cooling capacity per unit mass flow rate in the system to increase system efficiency. 
Regarding claim 4,
Mochizuki as modified above teaches a second evaporator 5 for receiving the refrigerant liquid from the high-stage capillary, wherein the condenser 3 receives the refrigerant gas from both the first compressor 1 and the second compressor 2, and the flash chamber receives the mixture of the refrigerant gas and the refrigerant liquid from the second evaporator 5.
Regarding claim 5,
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). 
Here, as the structure recited in Mochizuki is substantially identical to that of the claims, claimed properties or functions of the compressors are presumed to be inherent. As the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Regarding claim 6,
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). 
Here, as the structure recited in Mochizuki is substantially identical to that of the claims, claimed properties or functions of the compressors are presumed to be inherent. As the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Regarding claims 9, 12, 14-17
The subject matter of claims 9, 12, 14-17 are directed towards essentially the same subject matter as claims 1, 4-6 and has been addressed in the rejection of claims 1, 4-6.
Regarding claim 19,
Mochizuki as modified above teaches a third capillary (e.g. the second capillary 23 of Jaster, Fig. 4) located between the high-stage first capillary (e.g. the first capillary 23 of Jaster, Fig. 4) and the first evaporator, wherein the third capillary receives the refrigerant liquid from the high-stage first capillary.
Please note that the term capillary in the context of claim 19 may also refer to a capillary tube and does not necessarily have to refer to only a capillary heat exchanger. 
Claims 7, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 4435962) in view of Jaster (US 4918942) and Day (US 5228308).
Regarding claim 7,
Mochizuki does not teach a drier located between the condenser and the high-stage capillary, wherein the drier receives the refrigerant liquid from the condenser.
Day, directed to a dual evaporator refrigeration system, teaches a filter/dryer 905, disposed in the refrigerant flow path between a condenser 904 and a capillary 906. The filter/dryer 905 filters out particulates from the refrigerant and absorbs moisture (see col 21, lines 12-16).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mochizuki by Day with the motivation of filtering out particulates and absorbing moisture. 
Regarding claims 13, 18
The subject matter of claims 13, 18 are directed towards essentially the same subject matter as claim 7 and has been addressed in the rejection of claim 7.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 4435962) in view of Jaster (US 4918942) and Aschan (US 20150253040).
Regarding claim 20,
Please note that the term capillary in the context of claim 20 may also refer to a capillary tube and does not necessarily have to refer to only a capillary heat exchanger (See Fig. 3 of the present application). 
Mochizuki as modified above does not teach a fourth capillary located between the low-stage second capillary and the second evaporator, wherein the fourth capillary receives the refrigerant liquid from the low-stage second capillary.
Referring to Fig. 1, Aschan, directed to a refrigeration system with a flash tank and capillaries, teaches a fourth capillary 18 located between a low-stage second capillary 38 wherein the fourth capillary receives a refrigerant liquid from the low-stage second capillary (see par. 27)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mochizuki as modified above with the motivation of further controlling the pressure of the refrigerant before entering an evaporator of the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Steve S TANENBAUM/               Examiner, Art Unit 3763